Title: From George Washington to William Heath, 15 June 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor June 15th 1781
                        
                        I am favored with your Letter of the 7th Inst. The Letter from Governor Greene to which you allude, has never
                            been received.
                        Finding that it may be necessary to commence our operations at an earlier period than was expected, I have
                            called upon the States, to have the Militia required of them, raised & marched in such time as that they will join
                            the Army punctually by the 15th of July. It is my earnest desire, that you will urge in the most forcible terms the
                            necessity of a pointed compliance with this requisition, as well as sending on all the Levies for the Continental
                            Battalions.
                        I am pleased with the representations of the favorable disposition of the States which I receive from almost
                            every quarter. I lament the embarrassments they experience—and fear, without a spirited and constant exertion, we shall be
                            again disappointed in the essential Article of Beef Cattle; as some Gentlemen of Consideration from Boston, who saw Mr
                            Phelps the Superintendant of Purchases, inform me, that he has had the mortification of not being able to obtain Cattle
                            for the supply of the Army this Week, and that he will not be able to purchase, unless further provision is made for it. A
                            repetition of disappointment, I need not tell you, will be attended with fatal consequences. 
                        Since the Enemy formed a junction of their several Corps in Virginia, I have not heard that any thing
                            important has happened: ’Tho the want of Arms for the Militia, and of a regular force exclusive of them, to check the
                            progress of the Enemy will I apprehend expose the Country to great temporary Calamities & Depredations—But to
                            convince us, that their conquests are of short duration; while Lord Cornwallis is playing this strange game in Virginia;
                            General Greene is depriving him of all the Posts he had occupied in South Carolina—On the 10th of May, Lord Rawdon was
                            compelled to evacuate Camden with precipitation, leaving behind him three of his Officers & 58 Privates, who had
                            been so dangerously wounded as to be unable to be removed. On the 11th, the strong Post of Orangeburgh surrendered to
                            General Sumpter; A Colonel, several Officers, and upwards of Eighty Men were made Prisoners. On the 12th the Garrison of
                            Fort Mott consisting of 7 Officers, 12 Non Commissioned Officers & 165 Privates surrendered by capitulation to
                            General Marion. On the 15th Fort Granby capitulated to Lt Col. Lee—The Garrison were made Prisoners, and consisted of 1
                            Lt Col., 2 Majors, 6 Capts.—6 Leiuts.—3 Ensigns, 1 Surgeon, 2 Sergt Majors 17 Sergts 9 Corpls & 305 Privates——Large quantities of Provisions & considerable Stores were captured at some of the Posts.
                        At the same time, the Posts of Augusta & Ninety Six were invested by General Pickens—And General
                            Greene on the 16th of May had determined to march the Army to expedite their reduction.
                        Thus are our affairs in that quarter situated, at this momentuous crisis, when the eyes of the whole world
                            are upon us, when the weakness of the Enemy’s most important Posts in every part, and the dispersed state of their Troops
                            invite us, & when our own circumstances impel us to make one great effort in conjunction with our generous Allies
                            to drive our foes entirely from the Continent. I am Dear Sir With great regard Your Most Obedt Hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. I entreat you to attend particularly to the several things mentioned in my Letter of the 13th.
                        

                    